Exhibit 5.1 ONE SHELL PLAZA ABU DHABI 910 LOUISIANA AUSTIN HOUSTON, TEXAS BEIJING 77002-4995 DALLAS DUBAI TEL+1 713.229.1234 HONG KONG FAX+1 713.229.1522 HOUSTON www.bakerbotts.com LONDON MOSCOW NEW YORK PALO ALTO RIYADH WASHINGTON Pride International, Inc. 5847 San Felipe, Suite 3300 Houston, Texas 77057 Ladies and Gentlemen: As set forth in the Registration Statement on Form S-8 (the “Registration Statement”) to be filed on the date hereof by Pride International, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), relating to (i) 372,395 shares (the “Incentive Plan Shares”) of common stock, par value $.01 per share, of the Company (“Common Stock”) issuable pursuant to the Company’s 2007 Long-Term Incentive Plan and the Amended and Restated 2004 Directors’ Stock Incentive Plan (collectively, the “Incentive Plans”) and (ii) 8,798 shares (the “ESPP Shares” and, together with the Incentive Plan Shares, the “Shares”) of Common Stock issuable pursuant to the
